Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 6/25/2019.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory anticipated double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,360,570.
Claims 1-20 are rejected on the ground of nonstatutory anticipated double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,659,300.
Claims 1-20 are rejected on the ground of nonstatutory anticipated double patenting as being unpatentable over claims 1-20 of U.S. Patent No.8,036,944.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 3-6, 8-12, 14-15, 17-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Smith et al. (2009/0063295 hereinafter Smith).
	With respect to claims 1, 8, 12 and 15, Smith discloses “a non-transitory memory storing instructions”; Smith, paragraphO161 (merchant computers include memories); “a processor configured to execute the instructions to cause the system to”: Smith, paragraph 0161 (merchant computers include processors); “receive, over a first network connection, a gift purchase request for a purchase of a gift having one or more assigned attributes that designate one or more items and at least one merchant for use in acquiring the gift and a gift purchase request amount”; Smith, paragraphs 0080-0087, 0160 (gift giver identifies merchants and products and incorporates specified rules for the selection of products forming a gift); “process gift purchase information provided in the gift purchase request, the gift purchase information including user account information and merchant information corresponding to the at least one merchant used in the acquiring of the gift”; Smith, paragraphs 0087 , 0094, 0102, 0116 (gift is processed and recipient and merchants are notified, including of all pertinent information stored in database); “deduct an amount from a holding account associated with the user account information, the amount corresponding to the gift purchase request amount, ”; Smith, paragraphs 0100-0102 (gift giver pays total amount of multi-selection gift in one transaction;   “distribute the amount upon acceptance of the gift to the merchant for use to purchase the gift”. Smith, paragraphs0087, 0094, 0102, 0116 (amount is distributed to one more merchants).

	With respect to claims 3, 17 Smith teaches wherein processing the gift purchase request includes gift purchase information associated with a user (see step 610 for receiving gift giver payment information).

	With respect to claims 4-5, 10-11, 18-19 Smith further teaches transmitting over the network connection, a notification of the gift to a gift recipient, wherein the notification includes prompting the gift recipient to accept or reject the gift; receiving over the network connection, a response to the notification indicating the acceptance of the gift (see paragraph 0097 for  notifications manager 530 for notifying the gift recipient that a multi-selection gift has been sent to him by the gift giver, for notifying the gift giver that the gift has been redeemed or rejected).

	With respect to claims 6, 9, 20 Smith further teaches wherein the gift purchase request includes at least one gift and merchants available for selection (see figure 1 for gift giver selection of gifts and merchants).

	With respect to claim 14, Smith further teaches wherein the distributing the at least the portion of the gift purchase amount occurs within a predetermined time limit (paragraph 0097).


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 7, 13, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Official Notice.
	Claims 2, 7 and 16 further recite receiving a rejection of the gift, see paragraph 0097 for notifying the gift giver that the gift has been redeemed or rejected. Smith is silent as to distributing the funds to the merchant upon selection of an alternate gift.  Official Notice is taken that is old and well known to provide an alternate gift when a gift has been rejected or is not in stock.  For example, vendors and the like will suggest similar items when the items that the customer wants is not available or is not wanted by the customer.  It would have been obvious to have included distributing the funds to the merchant upon selection of an alternate gift, in order to provide the customer with other options.

	Claim 13 further recites wherein the gift purchase information includes an assigned merchant level and category. Official Notice is taken that is old and well known to assign a merchant level and category such as prioritizing merchants and categories based on certain criteria or importance. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included for the gift purchase information to have included assigned merchant level and category, in order to obtain the above mentioned advantage.

References of record but not applied in the current rejection:
	BANK (WO 01/75734 A1) teaches Merchant 106, or multiple merchants, provides associate 107 with a quantity of valid gift certificate numbers or other promotional codes, credit card numbers or any other information relating to a payment system.

	IP.COM document by M.E. Peters "Emerging ecommerce credit and debit card" teaches Internet sellers need guaranteed payments for goods and services. Buyers need protection from misuse of their financial accounts.  The paper explores protocols and technologies that are being developed to eliminate card fraud and Internet payment methods that will compete with credit cards.  
   

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688